DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 25-41 are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Ceylan et al., US 20080074209 A1.
Figs. 1, 2A, 5-10 of Ceylan et al. disclose circuits comprising:  circuitry to provide a power supply voltage (30, 40) for a power amplifier (70) based on a feedback loop (130, 120 in Fig. 5), the circuitry comprising: a first circuit (10, 20) to determine an amplitude for a modulated carrier signal to be amplified by the power amplifier and to generate a pulse-width modulated signal (in 30, see para. [0050] and [0051]) based on the feedback loop; and a second circuit (30, 40) to output an amplitude varying bias signal based on the pulse-width modulated signal, to provide a bias signal to the power amplifier (70) to cause the provided power supply voltage to vary based on the amplitude of the modulated carrier signal.
Regarding claim 31, input 16 can be read as a modulated data generator (see spec, para. [0035].

4.	Claims 25-41 are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Eliezer et al., US 20090004981 A1.
Figs. 4, 8, and 9-11 of Eliezer et al. disclose circuits comprising:  circuitry to provide a power supply voltage (34, 62, 61, 60, 42) for a power amplifier (45) based on a feedback loop (58), the circuitry comprising: a first circuit (62, 61, 60) to determine an amplitude for a modulated carrier signal to be amplified by the power amplifier and to generate a pulse-width modulated (372 of Fig. 9) signal based on the feedback loop; and a second circuit (43, 42) to output an amplitude varying bias signal based on the pulse-width modulated signal, to provide a bias signal to the power amplifier (45) to cause the provided power supply voltage to vary based on the amplitude of the modulated carrier signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	May 21, 2022